EXHIBIT 32.1CERTIFICATION OF CHIEF EXECUTIVE OFFICERPURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002In connection with the Quarterly Report of Adaiah Distribution Inc. (the “Company”) on Form 10-Q for the period ending July 31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Nikolay Titov, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company.IN WITNESS WHEREOF, the undersigned has executed this certification as of the 12th day of September 2016. By:/s/ Nikolay TitovNikolay TitovChief Executive Officer
